DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Notes
It appears there’s a typo in claim 1. “UT” should be corrected to “UI”.
The use of reference characters in claims 8 and 15 is to be considered as having no effect on the scope of the claims - see MPEP 608.01(m)

Allowable Subject Matter
Each of claims 5, 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of its base claim and any intervening claims set forth in this action and if rewritten to overcome all the objection(s) and/or rejection(s) set forth below in this action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8, 10-11, 16-17, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al (US Patent Application Publication 2021/0129325 A1 hereinafter Yu) in view of Patel et al (US Patent Application Publication 2021/0173718 A1 hereinafter Patel).

With regard to claims 1, 10, 19, Yu teaches a method, a system, a non-transitory computer readable medium respectively, for automatic orchestration and scheduling of task processing by utilizing one or more processors and one or more memories, the method comprising:
receiving user input from a user onto a user interface (UI) of a user computing device in response to a task processing request to be completed by utilizing an application, wherein the task processing request is received from a client computing device <user interface fig I item 102 is provided for it to facilitate processing of tasks for the client using a client device fig 1 item 140 para 0019-0021 using software applications (Bot)>; 
accessing a database to verify role-based access control parameters corresponding to the user's access right <credential stored in a database fig 1, item 144 is used to authenticate user para 0019, 0022-0023, 0032>; 
authenticating and authorizing access to the application based on a positive verification <role-bases access control is provided para 0032>; 
translating the task processing request displayed on the UI of the user computing device into a corresponding action to be executed for completing the task <task cab scheduled for completion of the task on the user interface para 0019>;
automatically scheduling the action to be completed based on receiving scheduling data inputted onto the UI of the user computing device <task can be scheduled for automation para 0019, 0022>; 
automatically triggering a process to complete the task based on the scheduling data corresponding to the action <task can be scheduled to be processed by the bots para 0019, 0022>; and 
Yu does not appear to explicitly disclose automatically notifying a result of task completion data to the client computing device
In the same field of endeavor, Patel teaches automatically notifying a result of task completion data to the client computing device <task completion can be provided see fig 1G para 0053-0055>.
a processor operatively connected with the receiver via a communication network (claim 10) <fig 5 item 502>
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Yu, Patel before him/her before the effective filing date of the claimed invention, to modify the teachings of Yu to include the teachings of Patel, in order to obtain limitations taught by Patel.  One would have been motivated to make such a combination because it provides convenience for a user to know progress and status of a running task through completion. 

With regard to claims 2, 11, 20, these claims depend upon claims 1, 10 and 19 respectively, which are rejected above. In addition, Patel teaches the method further comprising: 
integrating the UI with a plurality of different configurable dashboards providing a centralized monitoring and analytics capabilities <centralized monitoring and analytics can be provided para 0050>.
With regard to claims 7, 16, these claims depend upon claims 1, 10 respectively, which are rejected above. In addition, Yu teaches the method further comprising: configuring the application by utilizing principles of modularity, loose coupling, and reusability that renders high degree of plug-ability within the application and reusability of developed modules with any other application <plugin can be used to operate with multiple platforms para 0015>.
With regard to claims 8, 17, these claims depend upon claims 1, 10 respectively, In addition, Yu teaches the method further comprising: 
configuring the application in a manner such that the application can support execution of automation tasks in either client-server (un-attended) mode <client server can be used para 0021> or standalone client (attended) mode.

3.	Claims 3, 9, 12, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu in view of Patel in view of Mills  (US Patent Application Publication 11144878 A1 hereinafter Mills).
With regard to claims 3, 12, these claims depend upon claims 2, 11 respectively, which are rejected above.  Yu and Patel do not appear to disclose limitations of this claim.
In the same field of endeavor, Mills teaches the method further comprising: 
creating additional parameters on the fly to process the task request based on links provided by the plurality of different configurable dashboards depending on a desired use case <links can be provided via dashboard for additional information col 3 line 45 – col 4 line 14, see also col 10 line 30-49, different tabs can be provided>; and
automatically completing the task by implementing the additional parameters <checklists can be provided for completing tasks col 3 line 45 – col 4 line 14>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Yu, Patel, Mills before him/her before the effective filing date of the claimed invention, to modify the teachings of Yu, Patel to include the teachings of Mills, in order to obtain limitations taught by Mills.  One would have been motivated to make such a combination because it provides convenience for tracking and managing tasks with different perspectives. 

With regard to claims 9, 18, these claims depend upon claims 1, 10 respectively, In addition, Mills teaches the method further comprising: 
collecting real time execution data corresponding to the task from the application and from other system outside of the application <real time status can be provided col 10 lines 30-49, links can be updated>; and 
monitoring, in real time, activities of task processing from within and outside of the system boundary based on the real time execution data <real time status can be provided col 10 lines 30-49, links can be updated>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Yu, Patel, Mills before him/her before the effective filing date of the claimed invention, to modify the teachings of Yu, Patel to include the teachings of Mills, in order to obtain limitations taught by Mills.  One would have been motivated to make such a combination because it provides up-to date status of tasks.

4.	Claims 4-6 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu in view of Patel in view of Dubey et al (US Patent Application Publication 2012/0072817 A1 hereinafter Dubey).
With regard to claims 4, 13, these claims depend upon claims 2, 11 respectively, which are rejected above. 
In addition, Yu teaches monitoring status of each task by utilizing the plurality of different configurable dashboards <APIs are used for monitoring bots that perform the task para 0037>.
Yu, Patel do not appear to explicitly disclose remaining limitations of this claim.
In the same field of endeavor, Dubey teaches the method further comprising: 
receiving and scheduling a plurality of tasks <tasks can be received and scheduled via batch processing para 0048>; 
batch processing the plurality of tasks <batch processing can be performed to print checks para 0048>.
 Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Yu, Patel, Dubey before him/her before the effective filing date of the claimed invention, to modify the teachings of Yu, Patel to include the teachings of Dubey, in order to obtain limitations taught by Dubey.  One would have been motivated to make such a combination because it provides a convenient to process bulk tasks in the background.

With regard to claims 6, 15, these claims depend upon claims 5, 14 respectively. In addition, Patel teaches, wherein the plurality of different infrastructures include one or more of the following: a cloud-based infrastructure and a virtual server infrastructure <cloud based platform can be used para 0061>.

5.	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yu in view of Patel in view of SHIH et al (US Patent Application Publication 2014/0229221 A1 hereinafter Shih).
With regard to claim 21, this claim depends upon claims 1, which is rejected above. In addition, Yu teaches the method further comprising: 

In the same field of endeavor, Shih teaches providing a command line interface <command line interface can be provided para 0030>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Yu, Patel, Shih before him/her before the effective filing date of the claimed invention, to modify the teachings of Yu, Patel to include the teachings of Shih, in order to obtain limitations taught by Shih.  One would have been motivated to make such a combination because it provides another  easy to use interface.

Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173